 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    IRENE AVILA-LOPEZ,                                        Case No. 2:17-cv-03011-JCM-PAL
 8                                            Plaintiff,                      ORDER
             v.
 9
      JAMES PAUL MOORE CHAVARRIA, et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). Discovery closed September 3, 2018. The last extension of the Discovery Plan
14   and Scheduling Order (ECF No. 16) filed March 21, 2018, required the parties to file a joint pretrial
15   order required by LR 26-1(e)(5) no later than November 2, 2018. There are no dispositive motions
16   pending. To date, the parties have not complied. Accordingly,
17          IT IS ORDERED that:
18          1.      Counsel for the parties shall file a joint pretrial order which fully complies with the
19                  requirements of LR 16-3 and LR 16-4 no later than November 28, 2018. Failure
20                  to timely comply will result in the imposition of sanctions up to and including a
21                  recommendation to the District Judge of case dispositive sanctions.
22          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
23                  be included in the pretrial order.
24          DATED this 14th day of November 2018.
25

26
                                                               PEGGY A. LEEN
27                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                           1
